Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims objections
	Several terms including “chain-oriented”, “bias angle” in claims 104-105, “terminal”, “electrical power source at third position” in claim 117, are not used in the specification.  Please use consistent vocabulary.

35 USC 112(a) rejections
Claims 104-110, 117-122 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It’s unclear about the structures of “chain-oriented”, “bias angle”, “terminal” in claims 104-105, and 117.  In the remark section of the preliminary amendment, Applicant states that the subject matter of claims 104-105 can be found in paragraphs 15, 48, 84, 85, figures 1C-1D, and the subject matter of claim 117 can be found in paragraph 84 and figure 1B. However, those cited paragraphs, figures fail to provide supports for the terms.  Please explain.  
Furthermore, claims 106, 117-118, 119, appear to include new matter.  Paragraph 84 and figure 1B fail to provide any support for the two terminals with electrical power source in between.  The first and second bias angle with 10 degrees difference in claim 106, and the 0.2% degree of twist difference in claim 119 are also not found.  Please explain.

35 USC 102 rejections
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 104-122 is/are rejected under pre-AIA  35 U.S.C. 102(a1) as being anticipated by US 2009/0085444 (Alvarez).
	Regarding independent claims 104, Alvarez discloses a thermally-powered polymer fiber torsional actuator comprising a twisted, chain-oriented polymer fiber in figures 3K, 3L, 3M and the descriptions in paragraphs 153-165. The fiber in the cited figures 3K, 3L, 3M are clearly twisted and coiled as disclosed in figures 1A-1D in this application. The term “chain-oriented” is interpreted as the twisted fibers linked together.  
	Regarding claims 105-106, when the actuators in figures 3K, 3L, 3M are heated, the length of the polymer fibers are longer or shorter depending on the temperatures and the bias angles vary with the length, especially for the coiled fibers in figures 3K, 3M that can have the bias angle different by at least 10 degrees. 
	Regarding claims 107, 121, 122, Alvarez discloses an actuator system comprising: (a) a twisted and coiled polymer fiber actuator (figures 3K, 3L, and descriptions of those figures); and (b) at least one of: (i) wire connections that enable electrical heating of the twisted and coiled polymer fiber actuator (figure 4A, paragraphs 174-180), (ii) a radiation source and radiation pathway that enables photothermal heating of the twisted and coiled polymer fiber actuator, figure 4A, paragraphs 174-180 () and (iii) a delivery system (figure 4A, paragraphs 174-180) for delivering chemicals whose reaction produces heating of the twisted and coiled polymer fiber actuator.
	Please also note claims 105-107 are method of using/operating the actuator that does not differentiate apparatus claim from the prior art. Note MPEP 2114.

	Regarding claims 108-109, the fibers in Alvarez are clearly twisted, chain-oriented, and thermally annealed.  Also note that these claims recite product-by-process steps that are given little weights in apparatus claims. Please rewrite those claims in method claims so that the method steps can be given fully considered. Note MPEP 2113.
	Regarding claim 110, paragraph 123 of Alvarez clearly discloses polyvinylidene fluoride.
	Regarding independent claim 111, Alvarez discloses an actuator device comprising an actuator that comprises twisted-polymer fiber in figures 7A-7D, 8A-8M, 9A-9F, wherein (a) the twisted-polymer fiber has a first end and a second end; and (b) both the first end and the second end are tethered (most of the embodiments in the cited figures clearly disclose the both ends of the actuators are tethered.
	Regarding claims 112, 114, figures 3A-3C, 3M, appear to have the same direction and extent of twist.
	Regarding claims 113, 115, figures 3L and especially 3L have different direction of twist in different regions.
	Regarding claim 116, paragraph 123 of Alvarez clearly discloses polyvinylidene fluoride.
	Regarding independent claim 117, Alvarez discloses in figures 8F, 8G, 9D, 9E, paragraphs 224-225, 234-237, many actuators 800a, 800b, 906, joined together to form rotational device comprising (a) a twisted-polymer fiber; (all fibers in Alvarez are twisted,) (b) a first terminal located at a first position on the twisted-polymer fiber; (c) a second terminal located at a second position on the twisted-polymer fiber; (the terminals are the end sections of the actuators; for example, 804a in figure 8F or equivalent element in figures 9D, 9E) and (d) an electrical power source that is electrically connectable to the twisted fiber at a third position on the twisted-polymer fiber, (Alvarez clearly discloses that his actuator can be electrically heated) wherein (i) the third position is located between the first position and the second position (the third position is the element in between such as 804c in figure 8F) such that (A) a first region of the twisted-polymer fiber is between the first terminal and the electrical power source, and (B) a second region of the twisted-polymer fiber is between the second terminal and the electrical power source, and (ii) the electrical power source is operable for heating and cooling the first region and the second region, independently (the actuators in the cited figures are independently controlled by electric heating between the two ends of the actuators).
	Regarding claim 118, paragraph 123 of Alvarez clearly discloses polyvinylidene fluoride.
	Regarding claim 119, when the actuators in figures 3K, 3L, 3M are heated, the length of the polymer fibers are longer or shorter depending on the temperatures and the bias angles, or the degrees of twist vary with the length, especially for the coiled fibers in figures 3K, 3M that can have degrees of twists different by at least 0.2%. Please also note claims 119-120 are method of using/operating the actuator that does not differentiate apparatus claim from the prior art. Note MPEP 2114.
	Regarding claim 120, Alvarez discloses an actuator system comprising: (a) a twisted and coiled polymer fiber actuator (figures 3K, 3L, and descriptions of those figures); and (b) at least one of: (i) wire connections that enable electrical heating of the twisted and coiled polymer fiber actuator (figure 4A, paragraphs 174-180), (ii) a radiation source and radiation pathway that enables photothermal heating of the twisted and coiled polymer fiber actuator, figure 4A, paragraphs 174-180 () and (iii) a delivery system (figure 4A, paragraphs 174-180) for delivering chemicals whose reaction produces heating of the twisted and coiled polymer fiber actuator.

Obviousness Double Patenting rejections
Claims 104-116, 119-122 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11143169, 10480491, 9903350, 9784249, 11149720. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 104-116, 119-122, each of the patents cited above anticipates the claimed subject matter of this application. The claims of the patent recite more elements than in this application and therefore the claims of this application should be rejected under obviousness double patenting rejection. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Note: independent claims 104, 111 are very broad, all patents anticipate these two claims.  The dependent claims recite method of operating at different temperatures which are given little weights; then different types of heaters and the materials of the fibers which are clearly cited in the cited patents.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shaw, Asvadi disclose thermal actuators having twisted fibers.

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
4/19/2022